                                           Case 1:20-cv-00645-JDP Document 5 Filed 05/06/20 Page 1 of 2



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MICHAEL A. YOCOM,
                                  11                                                     Case No. 20-cv-02304-EJD (PR)
                                                       Petitioner,
                                  12                                                     ORDER OF TRANSER
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14     ATTORNEY GENERAL,
                                  15                  Respondent.
                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas
                                  19   corpus under 28 U.S.C. § 2254, challenging his state conviction out of Tulare County.
                                  20   Dkt. No. 1. Venue for a habeas action is proper in either the district of confinement or the
                                  21   district of conviction, 28 U.S.C. § 2241(d). Here, Petitioner is currently confined at the
                                  22   California Health Care Facility in Stockton, San Joaquin County, and his conviction was
                                  23   out of Tulare County. Dkt. 1 at 1. Both of these counties lie within the venue of the
                                  24   Eastern District of California. See 28 U.S.C. § 84(b). Therefore, venue properly lies in
                                  25   that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly, this case is
                                  26   TRANSFERRED to the United States District Court for the Eastern District of California.
                                  27   See 28 U.S.C. § 1406(a).
                                  28
                                           Case 1:20-cv-00645-JDP Document 5 Filed 05/06/20 Page 2 of 2




                                   1          The Clerk shall terminate all pending motions and transfer the entire file to the
                                   2   Eastern District of California.
                                   3          IT IS SO ORDERED.
                                   4   Dated: 5/6/2020                                   ________________________
                                                                                         EDWARD J. DAVILA
                                   5
                                                                                         United States District Judge
                                   6

                                   7
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Transfer
                                  27   PRO-SE\EJD\HC.20\02304Yocom_transfer

                                  28                                                 2
